COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Baker Hughes, a GE company

Appellate case number:    01-22-00199-CV

Trial court case number: 2020-40839

Trial court:              334th District Court of Harris County

        Relator, Baker Hughes, has filed a petition for writ of mandamus challenging the trial
court’s order denying relator’s motion to compel arbitration. On April 27, 2022, relator filed a
supplemental authority letter regarding the Texas Supreme Court’s April 22, 2022 decision in In
re Whataburger Restaurants LLC, No. 21-0165. The court requests that real party in interest file a
response to both the mandamus petition and the supplemental authority letter by no later than June
16, 2022.
        Relator also filed its supplemental authority letter in an earlier original proceeding (case
no. 21-00137-CV) in which we denied a prior related mandamus petition on February 24, 2022
and in which relator has a pending motion for reconsideration. A response is not requested in the
earlier original proceeding and Relator’s motion for reconsideration remains pending.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_______
                                Acting individually


Date: ___May 19, 2022___